MURNAGHAN, Circuit Judge:
The case involves two mistakes, one by counsel for the plaintiff, one by the district judge. The mistakes relate to the language of a jury instruction. Are we to reverse for judicial error or should we affirm because of counsel’s failure to draw pertinent authority to the court’s attention which would have readily alerted him to his error, and permitted him to correct it? That is the question.1
THE FACTS
Plaintiff William H. Duty, a carpenter foreman, was employed by the contractor in charge of construction of a liquified natural gas (LNG) port facility located on the navigable waters of the Chesapeake Bay, approximately one mile off the Western Shore of the Bay, near Cove Point, Maryland. Access to and from the job site was provided by East Coast Tender Service, Inc.
Among the vessels utilized by East Coast for such work crew ferrying purposes was the M/V Chandeleur. A certificate of in*935spection for the Chandeleur,2 issued by the United States Coast Guard, required operation by a Coast Guard licensed ocean operator, with a deckhand as crew.
On April 26,1976, the work crew engaged in constructing the LNG port facility of which the plaintiff was the foreman arrived at the LNG platform in the early morning hours. However, the weather deteriorated, leading to high waters and rough seas. East Coast sent the M/V Chandeleur to retrieve Duty’s crew.
Robert Jarvis, who was in possession of a valid Coast Guard ocean operator’s license, normally commanded the Chandeleur. Douglas Kohlhoff, who served as a deck hand, did not possess a valid Coast Guard ocean operator’s license, motor vessel operator’s license, or motorboat license. Robert Jarvis was on vacation during the week of April 26, 1976, and Kohlhoff was assigned to operate the Chandeleur for the pick-up on April 26, 1976 of Duty’s crew.
Kohlhoff attempted a stern approach to the landing platform at the LNG facility. Upon reversal of the Chandeleur’s engines, the stern of the vessel went under the loading platform, the pitch of the vessel in the rough seas causing it to strike the wooden loading platform, thereby separating from its fastenings a vertical ladder used by embarking and disembarking personnel. Duty, who was descending the vertical ladder in the course of preparing to board the Chandeleur was thrown and suffered the injuries which were the subject of . the law suit.3
Duty received Longshoremen and Harbor Workers’ Compensation' from his employer. The present action against East Coast charging negligence then was filed alleging diversity of citizenship. The complaint was cast in traditional negligence terminology. It did, however, contain a statement that the “cause of action arises under the General Maritime Law of the United States as hereinafter more fully appears.” The sole additional “maritime” allegations (1) alluded to operation of the Chandeleur “on navigable waters of the United States;” and (2) asserted “negligent failure of the Defendant to provide and maintain a safe and seaworthy vessel.” The jury returned a general verdict in East Coast’s favor.
The appeal concentrates on the role to be assigned operation of the Chandeleur by a person without the required Coast Guard ocean operator’s license. Plaintiff presented a requested jury instruction to the effect that the absence of a licensed ocean operator for the Chandeleur constituted negligence per se.4 The district judge, however, *936in denying the requested instruction, concluded that, inasmuch as the action arose on a diversity claim, without Duty’s including a separate admiralty claim, state law should apply. Consequently, he instructed that the failure to provide a Coast Guard licensed operator was “evidence of negligence.”5 Such was the proper standard, if the negligence law of Maryland governed. New Amsterdam Casualty Co. v. Novick Transfer Co., 274 F.2d 916, 923 (4th Cir. 1960).6 Plaintiff’s counsel excepted to the failure to grant the “negligence per se” instruction laconically, inadequately, and indeed wrongly by simply stating:
Your Honor, we have one exception and that would be with respect to the failure to grant what has been marked as Plaintiff’s request for Instruction No. 12. The basis for the exception is that it is the Plaintiff’s position that, although in the complaint no specific reference was made to Rule (9)(h), that the Plaintiff has provided in the first cause of action a diversity claim based upon the savings to ■suiters [sic] clause and that it is a maritime claim, which would make the maritime law applicable. The incident occurred on navigable waters and it’s our position that the maritime law would apply-
Accordingly, the Provenza and Venable cases which have been cited, along with the Kernan case, would require an instruction that a violation of the Coast Guard regulation would be negligence per se as opposed to being evidence of negligence and that if the jury were to find that as a proximate result of that violation, the Plaintiff was injured, then it is negligence in and of itself. That would be—
THE LAW
The status of the plaintiff as someone already compensated by his employer, under the Longshoremen’s and Harbor Workers’ Compensation Act, was manifest. A companion case had been consolidated under which the employer asserted a lien for reimbursement of LHWCA benefits paid against any recovery by the plaintiff in the third-party negligence action against the owner of the vessel.
Prior to amendment in 1972 of the LHWCA, it was manifest that suit under that Act was maritime, both jurisdictionally, on the one hand, and substantively, or respecting the rules governing liability, on the other.7 In any case in which negligence was pertinent, if there was any difference between maritime negligence law and land-based negligence law, maritime law prevailed.8 However, in 1972 substantial amendments were made, and, since the accident in Duty’s case occurred in 1976, the 1972 amendments to the LHWCA unquestionably applied.
*937Following the 1972 amendments, 33 U.S.C. § 905(b) provided recovery for “negligence of a vessel.” The theretofore existing right to sue for unseaworthiness was abrogated.9 Recovery was described as exclusive of all other remedies against the vessel, with an exception not here pertinent for remedies otherwise provided in the LHWCA. The legislative history makes clear the purpose of the 1972 amendments:
to place an employee injured aboard a vessel in the same position he would be if he were injured in non-maritime employment ashore, insofar as bringing a third party damage action is concerned, and not to endow him with any special maritime theory of liability or cause of action under whatever judicial nomenclature it may be called, such as “unseaworthiness”, “non-delegable duty”, or the like.... [T]he vessel shall not be liable . . . unless it is proven to have acted or have failed to act in a negligent manner such as would render a land based third party in non-maritime pursuits liable under similar circumstances.
H.R.Rep.No.92-1441, 92d Cong., 2d Sess. (1972), 3 U.S.Code Cong. & Admin.News, pp. 4698, 4703-4704 (1972).10
By the 1972 amendment, a LHWCA cause of action under § 905(b), while clearly remaining “maritime” in a jurisdictional sense since the accident occurred on navigable waters,11 was divested of all special maritime claim characteristics. Anuszewski v. Dynamic Mariners Corp., Panama, 540 F.2d 757, 759 (4th Cir. 1976), cert. denied, 429 U.S. 1098, 97 S.Ct. 1116, 51 L.Ed.2d 545 (1977) (“It is equally clear . . . that while longshoremen retain the right to recover damages against a vessel, in such an action they occupy the same position as their land-based counterparts.”); Riddle v. Exxon Transportation Co., 563 F.2d 1103,1110 (4th Cir. 1977) (“the Amendments . . . declared that .. . liability .. . was governed by ‘land-based’ negligence principles and not by ‘maritime negligence concepts.’ ”).
A fundamental change, therefore, was brought about by the 1972 amendments. Formerly maritime for all purposes, a § 905(b) action now had a dual nature: jurisdictionally maritime, but substantively land-based. Unseaworthiness was no more, and negligence as defined for certain maritime purposes, such as the non-delegable duty to provide a safe place to work, was also gone. Negligence, henceforth, was to be defined solely on land-based, common law principles, divorced from all maritime “negligence” concepts if, and to the extent there was a variance.
Practically, that sweeping change rendered cases involving pre-1972 accidents of little use in ascertaining a negligence rule which should apply in a case arising under the amended statute. Except in the rarest instance, suit before 1972 was brought on *938unseaworthiness as well as negligence grounds, and anything written about negligence was apt to have been colored by the presence of that or a related maritime tort. See Giacona v. Capricorn Shipping Co., 394 F.Supp. 1189, 1191 (S.D.Tex.1975):
The longshoreman’s maritime negligence cause of action was recognized long before the Longshoremen’s Act was passed and existed quite independent of that Act. ... As a practical matter, however, between the Sieracki12 decision and the 1972 amendments any in-depth treatment of this doctrine in the longshoreman’s case was unnecessary because the broader unseaworthiness doctrine was so much easier to prove.
Cf. Arthur v. Flota Mercante Gran Centro Americana, S.A., 487 F.2d 561, 563 (5th Cir. 1973):
The litigants cite us to no case and our independent research reveals none, in which the regulations were applied when the sole basis for recovery was negligence.
To the limited extent that pre-1972 cases were discussing true negligence, unalloyed with special maritime concepts, of course, they remain persuasive despite the fact that the claims involved were maritime in character. See Bess v. Agromar Line, 518 F.2d 738, 740-41 n.5 (4th Cir. 1975) (“To the extent that Boleski discussed the liability of the shipowner under negligence principles it remains pertinent despite the 1972 Amendments to the Act.”). Cf. Marshall v. Isthmian Lines, Inc., 334 F.2d 131 (5th Cir. 1964).
Nevertheless, to determine what, as between “evidence of negligence” and “negligence per se,” constitutes post-1972 negligence law, we must write on an unencumbered slate. The cases which have been cited to us in great numbers by the plaintiff are largely irrelevant because they have dealt with identification and application of substantive rules of maritime tort law to which any discussion of negligence law was subordinated.
Thus operational negligence has been subsumed under the doctrine of unseaworthiness, and a trial court’s instructions should no longer attempt to distinguish between the two.... [H] That it is the shipowner’s duty to furnish all seamen and longshoremen a safe place to work . .. [is] uniformly acknowledged. . . . This duty, absolute and nondelegable, creates a ‘species of liability without fault * * *. Derived from and shaped to meet the hazards which performing the services imposes, the liability is neither limited by conceptions of negligence nor contractual in character * * * >
Venable v. A/S Det Forenede Dampskibsselskab, 399 F.2d 347, 351-52 (4th Cir. 1968), quoting Seas Shipping Co. v. Sieracki, 328 U.S. 85, 94-95, 66 S.Ct. 872, 877-878, 90 L.Ed. 1099 (1946).
As a source of pertinent post-1972 negligence law, we are first presented with the question of whether the land-based law should be that of the state in which the navigable waters are located on which the accident occurred. The legislative history is unambiguous that it is a uniform federal law, not state law, to which we must turn:
Finally, the Committee does not intend that the negligence remedy authorized in the bill shall be applied differently in different ports depending on the law of the State in which the port may be located. The Committee intends that legal questions which may arise in actions brought under these provisions of the law shall be determined as a matter of Federal law.
H.R.Rep.No.92-1441, 92d Cong., 2d Sess. (1972), 3 U.S.Code Cong. & Admin.News, p. 4705 (1972).
In short, the objective has been to avoid a situation in which a plaintiff would have a viable cause of action in Portland, Maine although, under exactly identical factual circumstances, he would be unable to recover in Portland, Oregon because of differ*939enees in the laws of the two states. That is not to say that the state law might not constitute persuasive authority as to what the federal law should be. However, applying the Maryland law simply because it was state law in this case was wrong. However, inasmuch as federal law and state law might very well coincide, that error would not, in and of itself, be grounds for reversal.
We go further, and assume, for purposes of the case, that federal land-based law would express itself in “negligence per se” terms and not in accordance with the Maryland test of “evidence of negligence.”
CONDUCT OF PLAINTIFF’S COUNSEL
An initial reaction then presents itself. Plaintiff’s counsel requested the proper instruction, and it was denied. Why then is he not entitled to a reversal and a new trial? Yet it is not enough simply to request an instruction. One must also object, if it is not given, “stating distinctly the matter to which he objects and the grounds of his objection.” Fed.R.Civ.P. 51.
The insufficiencies and errors of plaintiff’s counsel in the advocacy over the jury instruction should by now be evident. He cited only pre-1972 cases.13 He merely contended that the fact that maritime law applied entitled him to the requested instruction.
When one is discussing the terminology of a jury instruction one is concerned with the substantive law to be applied, not with jurisdictional considerations. So, in the only way in which the remark could have been pertinent when given, properly the plaintiff should have acknowledged that his claim was not substantively maritime, but rather was one resting on principles of land-based negligence.
Inasmuch as the plaintiff never moved from his untenable position that maritime law, not land-based law, substantively controlled, he at no time brought to the district judge’s attention any reasons why, assuming land-based law was properly controlling, the “negligence per se ” approach was still the proper one, or why the “evidence of negligence” instruction would be wrong. He allowed that point to go by default.14 The defendant is correct in its Brief when it asserts that the plaintiff never suggested or implied in his Opening Brief that, as a land-based concept, the district judge erred in accepting “evidence of negligence” and rejecting “negligence per se.” 15
While not directly pertinent, it may be surmised that, in general, the meticulous*940ness or strict accuracy as to legal principles of plaintiff’s counsel had become somewhat tarnished in the eyes of the district judge. Hence a proposition here advanced for specious and fallacious grounds got short shrift, even though it was, in point of jurisprudence, correct.
1. A judge might well be tempted to take a lawyer less seriously where, well after 1972, he includes, in a complaint prepared on behalf of someone covered by LHWCA and suing the ship on a third-party negligence basis, a claim for “negligent failure of the Defendant to provide a safe and seaworthy vessel.”
2. Even less professional had been the allegation in the complaint that the “cause of action arises under the General Maritime Law of the United States. ...” Plaintiff’s counsel described it as a precaution, so that no one would conclude that, by pleading a diversity action type tort claim, and praying a jury trial, he was waiving his right to proceed under maritime law, specifically 33 U.S.C. § 905(b).
In the first place, the “precaution” was superfluous. After the holdings in Kermarec,16 the pleading that the injury occurred through operation of a vessel “on navigable waters” fully sufficed. The “saving-to-suitors” clause of 28 U.S.C. § 1333 made plaintiff secure on that point. Cf. Pryor v. American President Lines, 520 F.2d 974 (4th Cir. 1975), cert. denied, 423 U.S. 1055, 96 S.Ct. 787, 46 L.Ed.2d 644 (1976).
Second, the so-called precaution was actually headed 180 degrees away from the direction in which plaintiff’s counsel claims to have been steering. He cites Harrison v. Flota Mercante Grancolumbiana, S.A., 577 F.2d 968 (5th Cir. 1978) and a long quotation of the Advisory Committee to the Rules Committee concerning the admiralty unification amendments to the Federal Rules of Civil Procedure. 39 F.R.D. 69, 75-76 (1965).
Both the Harrison opinion and the Advisory Committee Note, however, make altogether clear that “a simple statement in his [plaintiff's] pleadings to the effect that the claim is an admiralty or maritime claim” would serve the purpose of making the case a true one in admiralty, and thereby eliminate any possibility of trial by jury. Some plaintiffs desire to proceed by court trial as admiralty requires, and the kind of short statement employed by plaintiff in his complaint is used to preserve the option of no jury trial. Plaintiff would seek to turn things upside-down and make the short statement a vehicle for protecting the election to proceed before a jury. Plaintiff was perhaps fortunate not to have lost trial by jury altogether. The jury prayer, on the one hand, and the short statement that the action arose under General Maritime Law, on the other, were inherently contradictory.
This, then, is a situation in which “maritime,” which we have already seen in two guises, “jurisdictional” and “substantive,” takes on a third modality of “procedural.” The difficulties of plaintiff’s counsel appear to have derived from his inability to distinguish, or to explore the significances of, the three different meanings of “maritime.”
*941CONSEQUENCES OF PLAINTIFF’S COUNSEL’S FAILURE TO STATE TO THE DISTRICT JUDGE SOUND REASONS FOR HIS PROFFERED INSTRUCTION
It thus becomes incumbent on us to parse Fed.R.Civ.P. 51 against counsel’s behavior to determine whether or not he preserved an objection for appeal. Plaintiff’s counsel here did object to the failure to give his requested instruction on “negligence per se” lines and to the giving, instead, of an “evidence of negligence” instruction. He stated distinctly the matter to which he objected. He also stated the grounds of his objection, albeit they were faulty and inadequate in law. Perhaps in a purely linguistic sense he has complied with Rule 51.
However, the rule clearly contemplates that, to preserve the objection, he must have raised an adequate ground at the time. He was not permitted to state a faulty reason, and then, after the jury had retired, and the opportunity to correct any erroneous aspect of the instructions not called to the district judge’s attention was gone, to raise additional reasons. 9 Wright and Miller, Federal Practice and Procedure, § 2554:
The grounds must be stated with sufficient clarity that the trial judge may see what they are and follow them if well taken.... A party may not state one ground when objecting to an instruction and attempt to rely on a different ground for the objection on appeal or on a motion for a new trial.17
In Tropea v. Shell Oil Co., 307 F.2d 757, 769 (2d Cir. 1962), it was held:
Perhaps the judge should not have added to his charge that Tropea did not ‘assume the hazards from someone else’s negligent acts.’ But this was not reversible error because Maripet’s objection to the charge, when it was given, did not distinctly apprise the trial judge, as was required by Rule 51 of the Federal Rules of Civil Procedure . . ., in what way this part of his charge might have been erroneous.
See Palmer v. Hoffman, 318 U.S. 109, 119, 63 S.Ct. 477, 483, 87 L.Ed. 645 (1943):
In fairness to the trial court and to the parties, objections to a charge must be sufficiently specific to bring into focus the precise nature of the alleged error. Where a party might have obtained the correct charge by specifically calling the attention of the trial court to the error, and where part of the charge was correct, he may not through a general exception obtain a new trial.18
There only remains for consideration the question whether there was “plain error” *942requiring a new trial even in the absence of an adequate objection under Rule 51. Appleyard v. Transamerican Press, Inc., 539 F.2d 1026, 1031 (4th Cir. 1976) (Butzner, J., concurring), cert. denied, 429 U.S. 1041, 97 S.Ct. 740, 50 L.Ed.2d 753 (1977):
Most circuits have said that an appellate court may reverse for plain error where necessary to prevent a miscarriage of justice despite the defendant’s failure to comply with Rule 51.
Ramsey v. Travelers Ins. Co., 317 F.2d 300, 302 (4th Cir. 1963). In both those cases, while recognizing the principle, the court did not perceive a miscarriage of justice, and so did not apply the plain error exception to Rule 51. However, in Edwards v. Mayes, 385 F.2d 369, 373 (4th Cir. 1967), where the applicable state law made it prejudicial error to fail to instruct that excessive speed was “negligence per se,” the Court applied the plain error rule.
However, that case does not compel a reversal for failure to give a “negligence per se” instruction in Duty’s case, assuming that it would constitute the correct exposition of the law. In Edwards, the issue was core-central to the litigation. Duty’s case, on the other hand, involved a variety of issues on which the jury may well have rested its decision. There was, for example, a substantial basis for a finding that the accident never, in fact, occurred. While there is a significant difference between “evidence of negligence” and “negligence per se” which would have required that we resolve the issue between “negligence per se” and “evidence of negligence,” and, therefore, perhaps reverse had plaintiff’s counsel complied with Rule 51, we recognize that there is a substantial overlap of the two concepts, so that Duty did not suffer a miscarriage of justice in going to the jury on “evidence of negligence” when his counsel neglected to make the objection necessary to preserve the right to a “negligence per se” instruction.
The case of Barger v. Mayor & City Council of Baltimore, 616 F.2d 730, 733-34 (4th Cir. 1980) (appeal pending) is instructive. A negligence per se instruction which was given did not accurately state the law. The failure to comply with Rule 51 precluded the appellant. The court concluded that there was no “miscarriage of justice,” and that “justice will not be disserved by allowing the verdicts in this case to remain undisturbed.”
Accordingly, we affirm.

AFFIRMED.


. We speak of error in the instruction as given by the court. However, in part that is only an assumption for the purposes of considering the case. We affirm for failure of the plaintiff to comply with the dictates of Fed.R.Civ.P. 51 (“No party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection.” (Emphasis supplied)). Hence, actual decision as to whether the instruction should have been in terms of “negligence per se,” as plaintiff contends, or in the phraseology, “evidence of negligence” employed by the court remains for resolution on another day. We *935assume, but do not decide, that “negligence per se ” was the proper standard.


. The obtaining of the certificate of inspection was necessitated by law. See 46 U.S.C. § 390c(a). So too was operation in conformity with the certificate of inspection. 46 C.F.R., Subparts 186.05, 186.10.


. Denial that the accident occurred at all was one of the defenses. However, in the present posture of the case there was evidence to support the plaintiffs version of the facts, and, since that was so, we must accept them, if we are, indeed, to ascertain whether the plaintiff had sufficiently preserved his right to object to the jury instruction.


. PLAINTIFF, DUTY’S, REQUEST FOR INSTRUCTION TO JURY, NO. 12
The Court instructs the Jury that the Defendant, East Coast Tender Service, failed to comply with United States Statutes and Coast Guard Regulations, known as 46 U.S.C. Section 390(a)(b)(c) and 29 CFR Section 186.05-1. Those sections provide that a vessel such as the Chandeleur was required to be in compliance with the Certificate of Inspection issued to it by the U.S. Coast Guard. The Certificate of Inspection for the Chandeleur required that the vessel have at least one licensed Ocean Operator aboard the vessel, when the vessel was being operated less than 12 hours in a twenty four hour period. I instruct you that Mr. Kohlhoff, was not a licensed ocean operator on April 26, 1976.
This regulation establishes a standard of care in the very area within which we are concerned. Its requirements are binding in law. The violation of the requirements of this regulation constitutes negligence on the part of East Coast Tender Service as owner of the Chandeleur. Accordingly such negligence entitles the Plaintiff to recover from the Defendant if you find that such negligence was a proximate cause of Plaintiffs injury ....


. The jury instructions in pertinent part read: If you should find that the Defendant or any one of its employees or agents violated Coast Guard Regulations you are instructed that such violation is evidence of negligence and may be considered by you in determining whether the Defendant was, under all the circumstances, negligent, and whether such negligence was a proximate cause of the Plaintiffs injuries.


. The district judge also relied on Allen v. State, 39 Md.App. 686, 389 A.2d 909 (Ct.Spec. App.1978), cert. denied, 283 Md. 729 (1978).


. The Constitution, Article III, Section 2, of course, extends federal judicial power “to all Cases of admiralty and maritime Jurisdiction.” See also Kermarec v. Compagnie Generate Transatlantique, 358 U.S. 625, 627, 628, 79 S.Ct. 406, 408-409, 3 L.Ed.2d 550 (1959), a suit in which “[fjederal jurisdiction was invoked by reason of the diverse citizenship of the parties, and a jury trial was demanded.” There were allegations of unseaworthiness and negligence.
Kermarec was injured aboard a ship upon navigable waters. It was there that the conduct of which he complained occurred. The legal rights and liabilities arising from that conduct were, therefore, within the full reach of the admiralty jurisdiction and measurable by the standards of maritime law.
Cf. Banks v. Hanover Steamship Corp., 43 F.R.D. 374, 376 (D.Md.1967).


. In Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 409, 74 S.Ct. 202, 204, 98 L.Ed. 143 (1953), also a diversity action in which a jury was prayed, the court held:
True, Hawn was hurt inside Pennsylvania . . . [bjut he was injured on navigable waters .... Consequently the basis of Hawn’s action is a maritime tort . . .


. See Bess v. Agromar Une, 518 F.2d 738, 740-41 (4th Cir. 1975):
The 1972 Amendments to the Act specifically preclude an employee of an independent stevedoring contractor from bringing a suit against the vessel ‘based upon the warranty of seaworthiness or a breach thereof at the time the injury occurred.’


. In short, maritime concepts traditionally called “negligence,” but embodying concepts at variance with land-based or common law negligence were no longer applicable. Thus, in Bess v. Agromar Line, 518 F.2d 738, 740, 742 (4th Cir. 1975) the Court held that, after 1972, there no longer was any LHWCA claim for “the shipowner’s negligent breach of its nondelegable duty to provide a safe place to work” (indicating that the cause of action resembles unseaworthiness and “is based upon principles of ‘no-fault’ liability rather than negligence . .. ”). To the same effect, see Riddle v. Exxon Transportation Co., 563 F.2d 1103, 1110 (4th Cir. 1977); Chavis v. Finnlines, Ltd., O/Y, 576 F.2d 1072, 1078 (4th Cir. 1978) (“It is well established in this circuit that any determination of negligence on the part of a shipowner under 33 U.S.C. section 905(b) must be based on negligence principles applicable to land-based third parties in nonmaritime pursuits.”)


. In Giacona v. Capricorn Shipping Co., 394 F.Supp. 1189, 1194 (S.D.Tex.1975), the court directed its attention to the jurisdictional aspects of 33 U.S.C. § 905(b), not the substantive law rules to be applied under it, and held that, after the 1972 amendments, the nature of an action under the statute remained one “of the general maritime law.”
See the legislative history cited, supra, especially “to place an employee injured aboard a vessel in the same position he would be if he were injured in non-maritime employment ashore . . . . ” (Emphasis supplied).


. Sieracki v. Seas Shipping Co., 149 F.2d 98 (3d Cir. 1945), aff'd, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed. 1099 (1946).


. 1. Kernan v. American Dredging Co., 355 U.S. 426, 431, 438, 78 S.Ct. 394, 397, 401, 2 L.Ed.2d 382 (1958), was a suit involving recovery rights, for a seaman’s widow and other dependents, governed by the Jones Act (into which the Federal Employers’ Liability Act was incorporated). The recovery was not limited to general tort doctrine (i. e. common law, or land-based negligence). The court recognized that the holding expanded the scope of recovery beyond the limits set by common law negligence and rejected “the refined distinctions necessary in common-law tort doctrine.”
2. Venable v. A/S Det Forenede Dampskibsselskab, 399 F.2d 347 (4th Cir. 1968).
3. Provenza v. American Export Lines, Inc., 324 F.2d 660 (4th Cir. 1963), cert. denied, 376 U.S. 952, 84 S.Ct. 970, 11 L.Ed.2d 971 (1964). “However, Provenza and Venable are no longer good law. Both were decided before the 1972 Amendments to the Act. Provenza stands for no more than the fact that the vessel owner is liable only if the breach of the regulations by the stevedore creates an unseaworthy condition. Since the vessel owner, subsequent to the 1972 Amendment to the Act is no longer liable to longshoremen for unseaworthy conditions, neither Provenza nor Venable is of assistance to the appellant.” Chavis v. Finnlines, Ltd., O/Y, 576 F.2d 1072, 1083 (4th Cir. 1978).


. In his Brief in this Court, the plaintiff explains:
In the proceedings below, Duty requested the court to instruct the jury that this case was governed by federal maritime law, and, therefore, that East Coast’s violation of an applicable Coast Guard regulation constituted negligence, per se. (Emphasis added.) Nowhere did he argue in the trial court that,
even if land-based substantive law, rather than maritime law, applied, it should be the federal land-based rule of “negligence per se,” rather than the State of Maryland “evidence of negligence” rule.


. Indeed, he only moved to the correct argument for the first time in his Reply Brief. Throughout his main Brief he continued to base his argument on the “maritime” nature of things, and made no contention that, if land-based law applied, it was federal, not state, law, and called for a “negligence per se” instruction.


. Kermarec v. Compagnie Generale Transatlantic, 358 U.S. 625, 79 S.Ct. 406, 3 L.Ed.2d 550 (1959). The plaintiff there filed a diversity action, and prayed a jury. The Supreme Court held:
If this action had been brought in a state court, reference to admiralty law would have been necessary to determine the rights and liabilities of the parties. . . . Where the plaintiff exercises the right conferred by diversity of citizenship to choose a federal forum, the result is no different, even though he exercises the further right to a jury trial.
Id. 628, 79 S.Ct. 408. Cf. Edynak v. Atlantic Shipping Inc. Cie. Chambon Maclovia, S.A., 562 F.2d 215, 221 (3d Cir. 1977), cert. denied, 434 U.S. 1034, 98 S.Ct. 767, 54 L.Ed.2d 781 (1978):
That Edynak’s complaint invoked only the diversity jurisdiction of the district court is, of course, irrelevant to the applicability of federal maritime law. Pleading only diversity jurisdiction is an appropriate manner of preserving the right to a jury trial.
See Continental Cas. Co. v. Canadian Universal Ins. Co., 605 F.2d 1340, 1344 (5th Cir. 1979), cert. denied, 445 U.S. 929, 100 S.Ct. 1317, 63 L.Ed.2d 762 (1980):
However, while jurisdiction to decide the litigation may be concurrent with state courts or invoked in a federal court on some independent basis, maritime law determines the rights of the parties.


. Appleyard v. Transamerican Press, Inc., 539 F.2d 1026, 1031 (4th Cir. 1976) (Butzner, J., concurring), cert. denied, 429 U.S. 1041, 97 S.Ct. 740, 50 L.Ed.2d 753 (1977):
Although the defendant objected to the submission of the issue of punitive damages to the jury, it did not comply with Rule 51 of the Federal Rules of Civil Procedure by objecting to the Court’s test for the recovery of such damages.


. The Duty case illustrates the wisdom of the rule. As the matter was put to the district judge, the conclusion reached by him was entirely reasonable. The trial court generally is disadvantaged in not having the time for rumination and reflection vouchsafed to those of us who decide cases on appeal. We have a greater opportunity to piece things together, even when the help of counsel is inadequate. Yet considerations of fairness, and ultimately of better dispensation of justice, dictate that lawyers should not be encouraged to delay raising valid legal points until an appeal has been taken. Judges and opposing counsel should be able to treat a case as it is presented, not as it might better be or have been presented. Consequently, we regularly refuse to consider arguments not presented in the lower court. United States v. One 1971 Mercedes Benz, 542 F.2d 912, 915 (4th Cir. 1976) (“Questions not raised and properly preserved in the trial forum will not be noticed on appeal, in the absence of exceptional circumstances.”)
We have, of course, no way of knowing whether the failure to apprise the trial judge of the proper legal underpinnings for plaintiffs jury request was intentional or merely careless. We assume it was the latter. Yet it does not strain credulity to contemplate, in the circumstances of the case, a knowing failure to inform the judge of why he was wrong in the instruction he gave. In a case put to the jury on a general verdict basis, it probably mattered very little, in terms of the probabilities of which party the jury would ultimately favor, whether the charge was in “negligence per se” language, or in' “evidence of negligence” terms. Whether proximate cause had been established would, on the particular facts of the case, predominate.
*942We should certainly be loath to put the plaintiff in the happy position of being able knowingly to let the case go to the jury once on the erroneous instruction, with a right guaranteed to a second chance if he didn’t like the outcome the first time around. Yet it is altogether dubious whether silence through ignorance on trial counsel’s part should be rewarded in that fashion, when purposeful silence would not.